Citation Nr: 0604815	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent, prior to January 30, 2001, and a rating in excess of 
40 percent thereafter, for service-connected facet 
arthropathy with degenerative disc disease and spinal 
stenosis, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Prior to January 30, 2001, the veteran's lumbar spine 
disability was manifested by mild pain and mild tenderness to 
palpation.  The veteran had full range of motion.  There was 
no evidence of moderate limitation of motion or muscle 
spasms.

2.  From January 30, 2001 to May 11, 2004, the veteran's 
lumbar spine disability was not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine; neurological 
signs associated with intervertebral disc syndrome, or 
incapacitating episodes.

3.  As of May 11, 2004, the veteran's lumbar spine disability 
is manifested by radiculopathy, particularly pain and 
numbness in the left lower extremity, and limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability 
rating in excess of 10 percent, prior to January 30, 2001, 
for service-connected facet arthropathy with degenerative 
disc disease and spinal stenosis, lumbar spine, have not been 
met.  38 U.S.C.A.      §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243, effective September 26, 2003.

2.  The criteria for assignment of a disability rating in 
excess of 40 percent, from January 30, 2001 to May 11, 2004, 
for service-connected facet arthropathy with degenerative 
disc disease and spinal stenosis, lumbar spine, have not been 
met.     38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243, effective September 26, 2003.

3.  The criteria for assignment of a disability rating of 60 
percent, as of May 11, 2004, for service-connected facet 
arthropathy with degenerative disc disease and spinal 
stenosis, lumbar spine have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2001); 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002; 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243, effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a December 2003 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim.  38 U.S.C.A. § 5103(a);    38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in April 1997.   Thereafter, the RO provided 
notice in December 2003.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
examination reports dated in January 2001, May 2003, July 
2003, and March 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

It is noted that in February 1995 the veteran was awarded 
benefits by the Social Security Administration due to his 
severe impairments that include status post bone spur 
excision, gouty arthritis, osteoarthritis, hypertension, 
diabetes mellitus, peripheral neuropathy, major depression, 
status post esophageal dilation, Barrett's esophagitis, 
malignant melanoma excision, status post right wrist 
fracture, and status post right carpal tunnel syndrome 
release.  The veteran's claim for Social Security benefits 
was filed in April 1988.  Accordingly, these records are not 
pertinent to the appeal at hand because they do not address 
the veteran's disability picture throughout the pendency of 
this appeal.

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

VA treatment records demonstrate treatment for back pain.  
Upon examination in January 1998, no midline tenderness was 
elicited; however, there was tenderness to palpation of the 
left lower back and the area of the left iliac spine.  The 
pain was categorized as mild.  Straight leg raising testing 
was negative.  In June 1998, examination of the back again 
did not demonstrate midline tenderness, but there was a mild 
tenderness to palpation over the right upper shoulder.  There 
was no radiation of pain and the veteran had full range of 
motion in all extremities. 

In January 2001, the veteran was afforded a VA examination.  
The veteran's subjective complaints included pain at the 
level of the T11-12 and at the left iliac crest.  He also 
complained of stiffness, fatiguability, and lack of 
endurance.  He denied any weakness.  Flare-ups occurred with 
overuse, lifting objects heavier than 25 pounds, and walking 
for more than an hour.  Straight leg raising test caused pain 
centralized over L4, L5 and S1, on the right-hand side, and 
over the T12-L1, on the left hand side.  There was a very 
slight rightward scoliosis with a well preserved lumbar and 
cervical lordosis.  Forward flexion was to 20 degrees; left 
lateral flexion was to 24 degrees; and right lateral flexion 
was to 30 degrees.  Extension was to 10 degrees; dorsiflexion 
was to 10 degrees; and dorsal extension was to 5 degrees.  X-
rays of the lumbar spine demonstrated degenerative 
spondylosis with narrowed L4-5 discs and spurs.  The 
diagnosis was status post muscular/ligamentous sprain/strain. 

In May 2003, the veteran was afforded an additional VA 
examination.  The veteran's subjective complaints included 
pain and stiffness.  Straight leg raising test caused pain 
centralized over the L4-5 and S1 levels, on the right hand 
side.  There was a very slight rightward scoliosis and a 
well-preserved lumbar lordosis.  Range of motion testing 
demonstrated flexion to 55 degrees, actively, and to 60 
degrees, passively.  Extension was to 0 degrees.  Left 
lateral flexion was to 30 degrees, actively and to 40 
degrees, passively.  Right lateral flexion was to 15 degrees, 
actively, and to 20 degrees, passively.  The veteran was able 
to rotate bilaterally to 20 degrees, with no complaints of 
pain.  There was no evidence of muscle atrophy.  There was 
tenderness over the femoral head to deep palpation in the 
right groin.  The MRI report demonstrated acquired spinal 
stenosis and mild degenerative disc disease.  The diagnosis 
was acquired spinal stenosis from degenerative disc disease 
and spondylolisthesis.  

In July 2003, the veteran presented for an additional VA 
examination.  The veteran's subjective complaints included 
low back pain, stiffness, and weakness.  He denied tingling, 
numbness, paresthesias, weakness, and bowel and bladder 
dysfunction.  Physical examination demonstrated no 
deformities or postural abnormalities.  Range of motion was 
flexion to 80 degrees, both actively and passively.  
Extension was to 25 degrees.  Rotation was to 30 degrees, 
bilaterally.  Lateral bending was to 30 degrees, bilaterally.  
There was no increased restriction of movement of the lumbar 
spine due to pain, fatiguability or weakness.  There was no 
objective evidence of painful motion, spasm, weakness or 
tenderness.  Neurological examination was unremarkable.  
There was normal sensory examination in extremities and 
normal motor strength.  There was no atrophy of any 
musculature.  X-rays of the lumbar spine demonstrated mild 
degenerative changes at L4-L5 with facet joint hypertrophy.  
Disc spaces were preserved.  An MRI demonstrated a mild 
degree of acquired spinal stenosis due to hypertrophy of the 
ligamentum flavum.  There was Grade I spondylolisthesis at 
L4-L5 with degenerative changes in the lumbar spine and mild 
degree of disc degenerative changes in the lumbar spine.  The 
examiner noted that there was no significant finding in the 
lumbar spine and all the findings in the lumbar spine were 
age related and not the result of prior trauma.  The veteran 
was diagnosed as having chronic low back pain due to 
degenerative changes in the lumbar spine that were age 
related.  

In May 2004, the veteran was again scheduled for a VA 
examination.  The veteran alleged that since his last 
examination the pain radiated laterally to the left buttock 
and then down the posterolateral hip and thigh to mid calf.  
Physical examination demonstrated a straightening of the 
thoracolumbar spine curve and mild S shaped scoliosis 
affecting the thoracolumbar spine convexed to the left in the 
thoracic spine and to the right in the lumbar spine.  
Straight leg raising was positive on the left for lumbosacral 
pain at about 20 to 30 degrees on the left side, and at 40 
degrees on the right side.  Flexion was to 29 degrees prior 
to repetitive activity and to 40 degrees afterwards.  He 
complained of pain on forward flexion.  Extension was to 12 
degrees prior to repetitive activity and to 22 degrees 
afterwards; there was no increased pain.  Left lateral 
flexion was to 23 degrees prior to repetitive activity and to 
24 degrees afterwards; this elicited complaints of increased 
low back discomfort.  Right lateral flexion was to 12 degrees 
prior to repetitive activity and to 14 degrees afterwards.  
Left lateral rotation was to 12 degrees prior to repetitive 
activity and to 20 degrees afterwards.  Right lateral 
rotation was to 12 degrees prior to repetitive activity and 
to 14 degrees afterwards.  Rotation of the spine, 
bilaterally, was the only maneuver that did not cause the 
veteran to cry out softly with pain.  Ankle jerk reflexes 
were brisk and plantar reflexes were equivocal.  The 
diagnoses included facet arthropathy of lumbar spine; 
moderately severe functional impairment; chronic degenerative 
disc disease with herniated intervertebral discs at several 
levels; and spinal stenosis secondary to spondylolisthesis.  

Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.   A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.   

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
is warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Analysis

The veteran alleges entitlement to an initial disability 
rating in excess of 10 percent, prior to January 30, 2001, 
and a rating in excess of 40 percent thereafter, for service-
connected facet arthropathy with degenerative disc disease 
and spinal stenosis, lumbar spine.

Prior to January 30, 2001, the veteran's service-connected 
facet arthropathy with degenerative disc disease and spinal 
stenosis, lumbar spine, was rated as 10 percent disabling 
based on the provisions of Diagnostic Code 5295 for rating 
lumbosacral strain with characteristic pain on motion.  At 
that time, the veteran's service-connected lumbar spine 
disability was manifested by mild pain and mild tenderness to 
palpation.  The veteran had full range of motion.  Based on 
these symptoms, the Board finds that an initial rating in 
excess of 10 percent, prior to January 30, 2001, is not 
warranted. The evidence of record contained no indication of 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in a standing position.  
Additionally, moderate limitation of motion of the lumbar 
spine was not shown.

As of January 30, 2001, the RO held that a 40 percent 
disability evaluation was warranted for the veteran's 
service-connected lumbar spine disability.  The Board holds 
that, from January 30, 2001 to May 11, 2004, the medical 
evidence of record does not warrant a disability rating in 
excess of 40 percent under either the prior or the revised 
rating criteria.  

In terms of the rating criteria in effect prior to the 
September 2003 changes, it is noted that the veteran is in 
receipt of the maximum schedular rating available under both 
Diagnostic Code 5292 (in effect prior to the 2003 revision) 
and Diagnostic Code 5295 (in effect prior to the 2003 
revision).  Additionally, the medical evidence of record does 
not warrant a disability rating in excess of 40 percent under 
Diagnostic Code 5293, in effect prior to the 2003 revision.  
Diagnostic Code 5293 provided that a 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.  VA examinations performed in January 
2001, May 2003, and July 2003, solely noted subjective 
complaints of pain and tenderness to palpation and some 
limitation of motion.  Moreover, the July 2003 examiner noted 
that the neurological and sensory examinations were normal 
and that there was no evidence of painful motion or spasms.  

From January 30, 2001 to May 11, 2004, there was thus no 
basis to allow an evaluation in excess of 40 percent for 
service-connected facet arthropathy with degenerative disc 
disease and spinal stenosis, lumbar spine under any of the 
former criteria.  See 38 U.S.C.A. § 1155;  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2001).  The 
evaluation of 40 percent adequately and appropriately 
compensated the veteran for any functional loss due to 
chronic lumbosacral strain, and so entitlement to an 
evaluation in excess of 40 percent was not in order under 38 
C.F.R. §§ 4.40, 4.45, 4.59 and the holding in DeLuca, supra.

In terms of the September 2003 changes to the rating 
criteria, from January 30, 2001 to May 11, 2004, the record 
lacked the evidence to support an evaluation in excess of 40 
percent.  For example, the veteran did not have unfavorable 
ankylosis of the entire thoracolumbar spine for a 50 
evaluation, or unfavorable ankylosis of the entire spine for 
a 100 percent evaluation.  Additionally, there was no medical 
evidence of record, from January 30, 2001 to May 11, 2004 
that the veteran had incapacitating episodes of low back pain 
as defined in VA regulations.  Note (1) to revised Diagnostic 
Code 5293 provides that, for purposes of evaluations under 
that diagnostic code, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The Board finds  that the veteran's service-connected lumbar 
spine disability did not warrant a disability evaluation in 
excess of 40 percent prior to the May 2004 VA examination.  
Under the former criteria, Diagnostic Code 5293 provided for 
a maximum 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  The May 2004 examiner noted 
subjective complaints of left-sided radiating pain and a 
diagnosis of degenerative disc disease with herniated 
intervertebral discs.  Accordingly, the veteran's lumbar 
spine disability produced other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.    38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  As such, the veteran is entitled to a 60 
percent disability evaluation under these criteria, as of May 
11, 2004.

The Board has also considered whether the veteran would be 
entitled to an increased disability rating if orthopedic and 
neurological manifestations were evaluated separately.  The 
veteran has the maximum rating of 60 percent in terms of one 
alternative for rating intervertebral disc syndrome under 
incapacitating episodes.  The other alternative is considered 
with limitation of motion combined with neurological 
problems.  As such, he does not have unfavorable ankylosis of 
the entire spine for a 100 percent evaluation.  Furthermore, 
the ratable radiculopathy in the lower extremities is not 
severe enough to warrant a rating of 40 percent or higher, 
because there is no evidence of moderately severe incomplete 
paralysis, of marked muscle atrophy (60 percent), or complete 
paralysis of the foot (80 percent).  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

In conclusion, the Board finds that the criteria for an 
initial disability rating in excess of 10 percent, prior to 
January 30, 2001; and a disability evaluation in excess of 40 
percent, from January 30, 2001 to May 11, 2004, for service-
connected facet arthropathy with degenerative disc disease 
and spinal stenosis, lumbar spine, have not been met.  The 
criteria, however, for disability evaluation of 60 percent, 
as of May 11, 2004, for service-connected facet arthropathy 
with degenerative disc disease and spinal stenosis, lumbar 
spine, have been met.


ORDER

An initial disability evaluation in excess of 10 percent, 
prior to January 30, 2001, for service-connected facet 
arthropathy with degenerative disc disease and spinal 
stenosis, lumbar spine, is denied.

A disability evaluation in excess of 40 percent, from January 
30, 2001 to May 11, 2004, for service-connected facet 
arthropathy with degenerative disc disease and spinal 
stenosis, lumbar spine, is denied.

A disability evaluation of 60 percent, as of May 11, 2004, 
for service-connected facet arthropathy with degenerative 
disc disease and spinal stenosis, lumbar spine, is granted.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


